Citation Nr: 0308837	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
preopen the claim for service connection for a left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant had active duty for training from June 1974 to 
November 1974 and from July 12 to July 27, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefits, sought on 
appeal.


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
a right knee condition was denied by a RO decision dated 
September 1976; the appellant was notified of that 
determination and of his appellate right, but he did not 
initiate an appeal.

2.  The appellant sought to reopen his claim for service 
connection for a right knee condition with the final denial 
occurring in January 2002.

3.  Evidence received since the September 1976 rating 
decision is so significant that it must be considered to 
fairly decide the appellant's claim of entitlement to service 
connection for a right knee condition.

4.  The appellant's original claim for service connection for 
a left knee condition was denied by a RO decision dated 
September 1976; the appellant was notified of that 
determination and of his appellate right, but he did not 
initiate an appeal.

5.  The appellant sought to reopen his claim for service 
connection for a left knee condition with the final denial 
occurring in January 2002.

6.  Evidence received since the September 1976 rating 
decision is so significant that it must be considered to 
fairly decide the appellant's claim of entitlement to service 
connection for a left knee condition.

7.  A December 1985 Board decision denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disability.

8.  Evidence received since the December 1985 Board decision 
is so significant that it must be considered to fairly decide 
the appellant's claim of entitlement to service connection 
for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The RO's September 1976 decision denying entitlement to 
service connection for a right knee condition is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Certain items of evidence received since the September 
1976 rating decision are new and material, and the 
appellant's claim of entitlement to service connection for a 
right knee condition has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

3.  The RO's September 1976 decision denying entitlement to 
service connection for a left knee condition is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  Certain items of evidence received since the September 
1976 rating decision are new and material, and the 
appellant's claim of entitlement to service connection for a 
left knee condition has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

5.  The Board's December 1985 decision, denying entitlement 
to service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

6.  Certain items of evidence received since the December 
1985 Board decision are new and material, and the appellant's 
claim of entitlement to service connection for a psychiatric 
disability has been reopened.  38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
service personnel records; VA examination dated August 1976; 
evaluation from Tulsa Psychiatric Center, Inc., dated January 
1984 and March 1984 statement; transcript of RO hearing dated 
January 1985; VA outpatient treatment records dated May and 
June 1984, May and June 1998, and June 1998 to June 1999; 
admission records from Parkside Hospital dated June 1998; Vet 
Center Veteran Information Form dated June 1998; statement 
from W.R.R., M.D., dated September 1998; transcript of 
January 2003 Board Video conference hearing.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision and statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. 

The April 2002 supplemental statement of the case informed 
the appellant of the VCAA.  In accordance with the 
requirements of the VCAA, the supplemental statement of the 
case informed the appellant what evidence and information VA 
would be obtaining.  It explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the appellant's claims were reopened by the RO and 
adjudicated on the merits the issue of new and material 
evidence must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).


II.  New and Material

A.  Right and left knee conditions

The appellant filed for service connection for his knees in 
1976 and was denied by a decision dated September 1976.  
Notice of denial was provided and the appellant did not 
submit a notice of disagreement and the decision became 
final.

The appellant attempted to reopen his claim in September 
2001.  By a rating decision dated January 2002 the appellant 
was informed that his claim continued to be denied. 

Service connection for a right and left knee condition may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence had been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; Butler, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the September 1976 RO 
decision consisted of the following: the appellant's service 
medical records which show that the appellant was treated on 
September, October, and November 1974 for right knee pain.  
The appellant was treated with an Ace wrap, hot soaks, and 
medication for pain.  The examiner noted no crepitus or 
edema.  The appellant's November 1974 separation examination 
noted no diagnosis of a right or left knee disability.

An August 1976 VA examination note indicates that the 
appellant was seen with the complaint of bad knees and that 
he could not hold a job due to the pain.  The examination 
showed bilateral knees with no pain or limitation of motion 
on flexion.  Deep tendon reflexes were present and 
symmetrical.  Lateral stability was good, knee crepitus 
noted.  The assessment was painful knees.  

Evidence received since the September 1976 rating decision 
consists of a Board Video conference hearing.  At the January 
2003 hearing, the appellant testified that he sustained 
injuries to both knees during basic training on the obstacle 
course.  He indicated that he had to bend his knees a lot and 
experience a lot of mountain training, up and down canyons.  
The appellant indicated that he fell on large rocks.  He 
testified that a .40 or .50 caliber machine gun was pointed 
at his back and he would have to be in a push up position 
until he got tired, usually hours and hours.  He indicated 
that he would collapse from the position and hit his knees on 
the rocks.  The appellant indicated that he received very 
little treatment in the military for his knees.  The 
appellant testified that he realized that the only treatment 
he received in service was on his right knee and he would 
later claim a left knee condition as secondary to the right 
knee due to the fact that he had overcompensated due to the 
right knee.  The appellant indicated that after separation 
from service he went to the VA outpatient clinic on a regular 
basis in Tulsa and Muskogee where he would receive knee 
massages.  The appellant also indicated that he was seen at 
the San Diego, California VA outpatient clinic for his knees.  
The appellant indicated that he was employed as an equipment 
operator and on occasion would have to get out of his truck 
and stretch.  He indicated that he had not lost any time from 
work due to his knees.  The appellant testified that he was 
treated between 1997 and 1999 at the VA for his bilateral 
knee condition.  He indicated that he wore a knee brace on 
his left knee, which was given to him by the VA.

The Board Video conference hearing in which the appellant 
testified that he injured his knees in basic training and had 
subsequent treatment at the VA from 1997 to 1999 for his 
bilateral knee condition, is so significant that it must be 
considered to fairly decide the appellant's claim of service 
connection for a right and left knee condition.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a right and left knee 
condition.

B.  Psychiatric disability

The appellant filed for service connection for a psychiatric 
disability in October 1983 and was denied by a January 1985 
rating decision.  This denial was affirmed by a Board 
decision dated December 1985.  The appellant attempted to 
reopen his claim in February 1998.  By rating a decision 
dated March 1999 the appellant was informed that his claim 
continued to be denied and he would have to submit new and 
material evidence to reopen his claim.  By a rating decision 
dated January 2002, the RO reopened the appellant's claim but 
denied the claim on the merits.

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The evidence of record at the time of the December 1985 Board 
decision consisted of the following: service medical records 
to include a separation examination dated November 1974 which 
did not contain any indications of a psychiatric impairment.  

Service personnel records dated January 1976 showing that the 
appellant was discharged by reason of unsuitability due to 
apathy.

An evaluation from the Tulsa Psychiatric Center, Inc. dated 
January 1984 indicated that the appellant reported his 
problems had been present since basic training in the Marines 
in 1975.  A March 1984 statement indicated that the appellant 
was diagnosed with alcohol abuse episodic; generalized 
anxiety disorder; borderline personality disorder.  

VA outpatient treatment records from mental hygiene clinic 
revealed that the appellant was seen in May and June 1984.  
The appellant was found to be distressed and admitted 
auditory hallucinations, ideas of reference and paranoid 
feelings.  It was felt that the appellant appeared to be 
schizophrenic, paranoid.  He was given medication and 
subsequent treatment.  

At a RO hearing in January 1985, the appellant testified that 
his mental condition began in service.  He gave details about 
the bad treatment and physical and mental abuse that he 
underwent during basic training.  The appellant indicated 
that he suffered from nightmares involving all the bad 
treatment and abuses sustained in service.  He felt that he 
should be granted service connection for his psychiatric 
problem because it was a result of those experiences.  

Evidence received since the December 1985 Board decision 
consists of the following: A statement from the appellant's 
brother indicating that the appellant was good student in 
high school and after boot camp when the appellant came home 
to visit he was depressed, drank too much, and was very 
distant from friends and family.  

VA outpatient treatment records dated May to June 1998 show 
that the appellant complained of hearing intrusive voices, 
getting confused, and could not handle pressure.  The 
appellant was referred to Parkside Hospital.

Admission records from Parkside Hospital dated June 1998 show 
diagnoses of depression, nos and ETOH dependence.

A Vet Center Veteran Information Form was filled out by the 
appellant in June 1998.  The appellant indicated that he had 
a low tolerance for stress and that the Marine Corps tortured 
him, put guns to his head, and put him through trials.  He 
felt alone and singled out.  It was noted that the appellant 
was able to maintain employment and was currently on leave of 
absence feeling overwhelmed.

A statement from W.R.R., M.D., dated September 1998 indicated 
that the appellant reported physical abuse and mental abuse 
from his immediate supervisors while in the Marine Corps for 
two years and alleged severe trauma.  He reported numerous 
symptoms to include physical abuse toward his wife.  He 
indicated that he worked for the City of Tulsa and attended 
counseling at the Veteran's Center.  He admitted to rather 
heavy use of alcohol and marijuana.  The examiner diagnosed 
posttraumatic stress disorder, chronic severe with psychotic 
symptoms.

VA outpatient treatment records dated June 1998 to June 1999 
show that the appellant was diagnosed with paranoid 
delusional disorder, persecutory type; vet blamed the Marines 
for his problems; adjustment disorder with depressed and 
anxious mood; alcohol dependence; dependent personality 
disorder; poor coping skills.  In June 1999, the psychologist 
rendered an assessment of paranoid delusional disorder, 
persecutory type.  The psychologist indicated that apathy 
during military service might have been the precursor to his 
current schizophrenic condition.  He further indicated that 
schizophrenia had its onset in the late teens or early 
twenties, the period the appellant was in the military.

At his January 2003 Board Video conference hearing, the 
appellant testified that a June 1999 VA psychologist 
diagnosed paranoid delusional disorder, persecutory type.  It 
was noted that this psychologist indicated that the 
appellant's apathy during the military might have been a 
precursor to the appellant's current schizophrenic condition 
and that his schizophrenia had its onset in the appellant's 
late teens or early twenties.  The appellant testified that 
he was beaten and kicked while in the Marines.  On one 
occasion he was forced to smoke three Camel cigarettes at the 
same time, even though the appellant did not smoke and a .45 
pistol was pointed at his head and he was threatened.  The 
appellant indicated that he received treatment for his 
psychiatric disorder from his private physician who 
prescribed medication.  

The December 1985 Board decision, which denied entitlement to 
service connection for a psychiatric disability, did so on 
the basis that the evidence did not show treatment in service 
for a mental disorder and there was no medical nexus to 
service.  However, evidence received since the December 1985 
Board decision includes a June 1999 VA psychologist's opinion 
that the appellant's psychiatric disability had its onset 
while in service.  Such evidence is clearly new and of such 
significance that it must be considered to fairly adjudicate 
the appellant's claim.  In other words, such evidence of a 
nexus or link to service of the appellant's current 
psychiatric disability is new and material in light of the 
basis for the December 1985 denial.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disability.


ORDER

New and material evidence has been received to reopen the 
appellant's claim for entitlement to service connection for a 
right knee condition.  The appeal is granted to this extent.

New and material evidence has been received to reopen the 
appellant's claim for entitlement to service connection for a 
left knee condition.  The appeal is granted to this extent.

New and material evidence has been received to reopen the 
appellant's claim for entitlement to service connection for a 
psychiatric disability.  The appeal is granted to this 
extent.

REMAND

At his January 2003 Board Video conference hearing, the 
appellant testified that he was treated for his bilateral 
knee condition at the VA in Tulsa and Muskogee from 1997 
to1999.  He also indicated that he was treated at the San 
Diego VAMC in 1976 for his bilateral knee condition.  These 
records are not in the appellant's claims file.  The 
appellant has not had a VA examination for his knees since 
the brief examination conducted in August 1976.  In addition, 
although a VA psychologist rendered an opinion concerning the 
etiology of the appellant's psychiatric disability, there has 
not been a VA psychiatric examination conducted.  At the 
January 2003 hearing, the appellant testified that his 
private physician had treated him for his psychiatric 
disorder.  These records are also not in the appellant's 
claims file.

The Board believes that further development of the medical 
record is necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted and 
asked to furnish the names and addresses 
of all VA and non-VA evaluation or 
treatment for bilateral knee disability 
as well as his psychiatric disorder, to 
include the VA records from Tulsa and 
Muskogee between 1997 and 1998, and San 
Diego VA outpatient clinic from 1976, and 
private medical treatment records from 
the appellant's physician who treated the 
appellant for his psychiatric disorder.  
After obtaining appropriate consent from 
the appellant to the release of medical 
records, any relevant medical records 
that are not already in the claims file 
must be secured and associated with the 
claims folder. 38 C.F.R. § 3.159.

2.  The appellant should be scheduled for 
VA orthopedic examination to ascertain 
the nature and etiology of any knee 
disabilities he currently has.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  For each knee 
disability the appellant currently has, 
the examiner must state a medical opinion 
as to whether it is at least likely as 
not that the knee disability is the 
result of an injury or disease the 
veteran had while on active duty for 
training.

3.  The appellant should be scheduled for 
VA psychiatric examination to ascertain 
the nature and etiology of the 
appellant's psychiatric 
disability/disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The examiner 
should list all psychiatric disorders the 
appellant currently has.  After reviewing 
the claims file, the examiner should 
offer an opinion for each diagnosis 
reported whether it is at least as likely 
as not that any claimed psychiatric 
disability is related to the appellant's 
military service.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the appellant's claims 
can be granted.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the appellant and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The purpose of this remand is to assist the appellant and to 
ensure a proper record for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

